Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 1 of 25 PagelD 1632

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
BRIAN RAE,
Plaintiff,
Vv. CASE NO. 8:19-cv-2987-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.
/

 

ORDER

The plaintiff in this case seeks judicial review of the denial of |
his claims for Social Security disability benefits and supplemental security
income payments.' Because the decision of the Commissioner of Social.
Security is supported by substantial evidence, and the plaintiff does not
identify reversible error, the decision will be affirmed.

I.

The plaintiff, who was thirty-eight years old at the time of the

administrative hearing and who has a college degree, has worked as a teacher

(Tr. 32, 203). He filed a claim for Social Security disability benefits and

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 14).
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 2 of 25 PagelD 1633

supplemental security income payments, alleging that he became disabled
due to a stroke, depression, anxiety and OCD (obsessive compulsive
disorder) (Tr. 242). The plaintiffs claim was denied initially and upon.
reconsideration.

The plaintiff, at his request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiff
has severe impairments of left median and ulnar nerve palsies; status-post
cerebrovascular accident, with a residual cerebral anoxic injury and right-
sided hemiplegia; scoliosis; cognitive disorder; depressive disorder; anxiety
disorder and obsessive compulsive disorder (Tr. 24). The law judge.
concluded that, despite these impairments, the plaintiff has the residual
functional capacity to perform a range of light work (Tr. 26). Specifically,
the law judge determined that the plaintiff (id.)

has the residual functional capacity to perform

light work as defined in 20 CFR 404.1567(b) and

416.967(b), except he can only occasionally

operate foot controls with the right lower

extremity. The claimant can never climb ladders,

ropes, or scaffolds and never crawl. He can

occasionally climb ramps and_ stairs and

occasionally balance, stoop, kneel, and crouch.

The claimant can occasionally reach overhead

with the right upper extremity, as well as

frequently reach in all other directions with the
right upper extremity. He can frequently handle

2
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 3 of 25 PagelD 1634

and finger bilaterally. The claimant must avoid
concentrated exposure to excessive noise and
excessive vibration. He must avoid all exposure to
hazardous machinery, unprotected heights, and
jobs that entail picking up or handling potentially

‘hot objects. The claimant is also limited to
occupations that do not require frequent verbal or
written communications. He is further limited to
simple, routine, repetitive tasks in a low-stress job
(which is defined as having only occasional

_ decisionmaking, only occasional changes in the
work setting, and no production rate or pace work
comparable to that of an assembly line, where one
worker’s pace affects the entire production
process).

The law judge found further that, due to these limitations, the
plaintiff could not perform past relevant work (Tr. 32). However, based
upon the testimony ofa vocational expert, the law judge concluded that light-
work jobs existed in significant numbers in the national economy that the
plaintiff could perform, such as mail clerk, office helper and collator
operator; and sedentary jobs such as lens inserter, stone setter and stuffer (Tr.
33-34). Consequently, the law judge decided that the plaintiff was not.
disabled (Tr. 34).

- The Appeals Council let the decision of the law judge stand as

the final decision of the Commissioner of Social Security.
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 4 of 25 PageID 1635

II.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable physical .
or mental impairment which ... has lasted or can be expected to last for a
continuous period of not less than twelve months.” 42 U.S.C. 423(d)(1)(A),
1382c(a)(3)(A). A “physical or mental impairment,” under the terms of the
Act, is one “that results from anatomical, physiological, or psychological
abnormalities which are demonstrable by medically acceptable clinical and
laboratory diagnostic techniques.” 42 U.S.C. 423(d)(3), 1382c(a)(3)(D).

A determination by the Commissioner that a claimant is not-
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind |
might accept as adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971). Under the substantial evidence test, “findings of
fact made by administrative agencies ... may be reversed ... only when the
record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative -

findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 5 of 25 PagelD 1636

banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses, Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971). Similarly, it
is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze y. O’Brient, 323 F.2d 989, 990 (Sth Cir. .
1963).

Therefore, in determining whether the ‘Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the
claimant is not disabled. However, the court, in its review, must satisfy itself
that the proper legal standards were applied, and legal requirements were -
met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988),

I.

The plaintiff argues that the law judge failed to (1) include, or

explain the rejection of, an opinion by two nhon-examining reviewing

psychologists, (2) evaluate properly an opinion of consultative examiner Dr.
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 6 of 25 PagelD 1637

Donald McMurray, and (3) resolve purported inconsistencies between the
vocational expert testimony and the DOT (Doc. 18). Each contention is
meritless.

A. Dr. Kevin Ragsdale and Dr. Michael Plasay, non--
examining reviewing psychologists, stated in Mental Residual Functional
Capacity assessment forms (MRFC) their opinions of the plaintiffs |
functioning (Tr. 250-52; 283-85). They rated the degree of the plaintiff's
limitations in 20 areas of mental functioning and detailed in narrative form
the claimant’s functional capacities in the four broad areas of mental |

"functioning (see id.). The law judge found their opinions “most persuasive”
(Tr. 32).

The plaintiff argues that the law judge failed to include in the
residual functional capacity, or explain the rejection of, the reviewers’
opinion that the plaintiff is moderately limited in accepting instructions and
responding appropriately to criticism from supervisors (Doc. 18, pp. 6-9).
This argument fails for two reasons: (1) The notation of “moderately limited” |
does not accurately reflect the reviewers’ opinion regarding the plaintiff's
ability to accept instructions and criticism from supervisors; and (2) the law’

Judge found that the plaintiff had only a mild — not moderate — limitation
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 7 of 25 PagelD 1638

in interacting with others.

In the first place, the plaintiff, in asserting this argument, fails
to recognize the entirety of the reviewers’ opinions contained in the MRFC.
Thus, the reviewers’ limitations ratings are followed by “the actual mental
residual functional capacity assessment, [which] is recorded in the narrative
discussion(s)” (Tr. 250, 283).

The Eleventh Circuit rejected an argument similar to the
plaintiff's in Land v. Commissioner of Social Security, 494 Fed. Appx. 49.
(11th Cir. 2012). Land argued that his residual functional capacity was
deficient because it did not include the reviewers’ opinion that he was
moderately limited in his “ability to complete a normal workday and
workweek without interruptions from psychologically based symptoms and
to perform at a consistent pace without an unreasonable number and length
of rest periods.” Id. at 49. The Eleventh Circuit explained that the reviewers
opined further, in the narrative section of the MRFC, that Land retained the.
ability to do simple-type tasks, and that opinion was consistent with the law
judge’s RFC finding that the plaintiff could perform simple, routine,

repetitive tasks. Id. at 49-50.
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 8 of 25 PagelD 1639

In this case, Dr. Ragsdale and Dr. Plasay elaborated in the
narrative sections of the MRFC that, despite marking that the plaintiff had .
“moderate difficulties with the ability to accept instructions and responding
appropriately to criticism from supervisors,” the plaintiff —

is sufficiently capable of communicating

about/seeking assistance with routine employment

matters, accepting general feedback about his job

performance, and behaving appropriately in the

workplace.
(Tr. 252, 285). Both reviewers added that, “[n]otwithstanding the limitations
deriving from cl{aimant’s] mental disorder(s), the balance of the relevant.
evidence suggests cl[aimant] has the capacity ... to perform basic work
activity within the parameters outlined herein” (id.). Consequently, the law
judge’s finding of the plaintiffs ability to perform “simple, routine,
repetitive tasks in a low-stress job” (Tr. 26) is not a rejection of, but is
consistent with, the RFC assessments by Dr. Ragsdale and Dr. Plasay (Tr. |
252, 285). See Land v. Commissioner of Social Security, supra, 494 Fed.
Appx. at 49; Timmons v. Commissioner of Social Security, 522 Fed. Appx. -
897, 907 (11th Cir. 2013).

Moreover, the law judge did not accept the reviewers’

assessment that the plaintiff was moderately limited in accepting instructions
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 9 of 25 PagelD 1640

and responding appropriately to criticism from supervisors. Thus, in
considering the four broad areas of mental functioning, the law judge found

that the plaintiff had only a mild limitation in “interacting with others” (Tr.

25). He explained that finding as follows (id.):

The reports at Exhibits 6E and 7E offered little
indication there were deficits in this domain.
While this evidence characterized the claimant as
a “quiet person” who was self-conscious about
things, the reports also suggest the claimant was an
individual who got along well with others. He had
never been fired or laid off in the past due to
difficulties relating with other people (Exhibits 6E
and 7E). At hearing, the claimant admitted he
traveled on more than one occasion since the
amended alleged onset date of disability. He noted
that he participated in group discussions with
others and showed almost no deficits from a social
functioning standpoint.

This finding demonstrates why the law judge did not include in |
the residual functional capacity a moderate limitation in accepting
instructions and responding appropriately to criticisms from supervisors.

It is noted on this issue that the plaintiff attempts to get some |
mileage from the law judge’s comment that the reviewers’ opinions were
“most persuasive” (Doc. 18, pp. 6-7). That comment does not carry the -
weight the plaintiff seeks to put on it. In context, that statement merely

indicates that it is more persuasive by comparison to the other opinions the |
9
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 10 of 25 PagelD 1641

law judge assessed in that paragraph, which he found “less persuasive” (Tr.

32). It does not mean that the law Judge found the reviewers’ opinions

“fully” persuasive. This is reflected in the statement that “[t]he treating
source evidence since the State agency assessments show further

improvements in health” (id.). In other words, the law judge discounted to.
some extent the opinions by the reviewers, as also shown by the law judge’s

findings regarding the category of “interacting with others.”

Consequently, for these reasons the plaintiff's contention is
meritless that the law judge erred by omitting from the residual functional
capacity the reviewers’ opinion that the plaintiff had moderate limitations in
the ability to accept instructions and responding appropriately to criticism
from supervisors,

B. The plaintiff argues next that the law judge did not give
adequate justification for rejecting Dr. Donald McMurray’s opinion that the |
plaintiff has “mild” and “marked” limitations in his “ability to make
Judgments on simple work-related decision[s]” (Doc. 18, pp. 9-11).

This argument implicates the new regulations governing the
assessment of medical opinion evidence. 20 C.F.R. 404.1520c. The

regulations change established principles in the Eleventh Circuit conceming -

10
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 11 of 25 PagelD 1642

the evaluation of medical opinions.
The regulations now state (20 C.F.R. 404.1520c(a)):

We will not defer or give any specific evidentiary
weight, including controlling weight, to any
medical opinions(s) or prior administrative
medical finding(s), including those from your
medical sources.

Rather, medical opinions and prior administrative medical findings are to be
considered for their persuasiveness based upon the following factors:

(1) Supportability.

(2) Consistency.

(3) Relationship with the claimant [including]
(i) Length of the treatment relationship.
(ii) Frequency of examinations.
(iii) Purpose of the treatment relationship.
(iv) Extent of the treatment relationship.
(v) Examining relationship.

(4) Specialization.

(5) Other factors.

20 C.F.R. 404.1520c(c)(1}(5).

Supportability and consistency are the two most important
factors. 20 C.F.R. 404.1520c(a), 20 C.F.R. 404.1520c(b)(2). Indeed, law
judges are not even required to explain how they considered factors 3
through 5, 20 C.F.R. 404.1520c(b)(2), unless the record contains differing,
but equally persuasive, medical opinions or prior administrative medical.

findings about the same issue. 20 C.F.R. 404.1520c(b)(3).
1]
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 12 of 25 PagelD 1643

“Supportability” refers to the principle that “[t]he more relevant :
the objective medical evidence and supporting explanations presented by a
medical source are to support his or her medical opinion(s) or prior
administrative finding(s), the more persuasive the medical opinions or prior
administrative medical finding(s) will be.” 20 C.F.R. 404.1520c(c)(1).

“Consistency” refers to the principle that “[t]he more consistent |
a medical opinion(s) or prior administrative medical finding(s) is with the
evidence from other medical sources and nonmedical sources in the claim,
the more persuasive the medical opinion(s) or prior administrative medical
finding(s) will be.” 20 C.F.R. 404.1520c(c)(2).

On March 26, 2019, Dr. McMurray conducted a consultative
psychological evaluation of the plaintiff (Tr. 1419-23) and completed a
Medical Source Statement of Ability to do Work Related Activities (Tr. 52— |
54). Dr. McMurray marked in the Medical Source Statement that the
plaintiff has “Extreme” limitations in the ability to understand and carry out
complex instructions and checked boxes indicating that the plaintiff has
“Mild” and “Marked” limitations regarding his “ability to make judgments .

on simple work-related decision[s]” (Tr. 52) (emphasis added).

12
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 13 of 25 PagelD 1644

The assessment that the plaintiff had both “mild” and “marked”
limitations with respect to his ability to make judgments on simple work-.
related decisions makes no sense. The categories of “mild” and “marked”
are distinct and mutually exclusive. The fact that Dr. McMurray checked
those inconsistent categories undercuts the credibility of his assessments.

Nevertheless, the law judge accepted that the plaintiff had some
limitation in this area, as the law judge limited the plaintiff to “only
occasional decisionmaking [and] only occasional changes in the work
setting” at a job comprised of “simple routine, repetitive tasks” (Tr. 26). -
However, the law judge found that Dr. McMurray’s opinions of marked and
extreme limitations were unpersuasive because they

appear much too generous in light of the

signs/findings recorded by [Dr. McMurray] on

examination, and the collateral treating source

records and the evidence of improved functioning

in terms of the ability now to drive, travel, engage

in conversations with others, etc.

(Tr. 32). Thus, the law judge rejected those opinions from Dr. McMurray
on grounds of supportability and consistency, in accordance with the new

regulations. See 20 C.F.R. 404.1520c(a)-(c); 416.920c(a)-(c) (2017).

Furthermore, this determination is supported by substantial evidence.

13
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 14 of 25 PagelD 1645

Notably, the law judge identified medical records from the
plaintiff's treating psychiatric sources that did not support Dr. McMurray’s
opinion that the plaintiff has markedly, or even moderately, impaired
Judgment. For example, the law judge pointed out that the plaintiff

treat{ed] with Dr. McKinnon and social worker
Roth throughout 2018 .... The claimant was
typically “alert” and exhibiting “good” judgment.
He was also usually “cooperative.”
Attention/concentration was “good,” as was
memory. The claimant also exhibited a “good”
fund of knowledge (Exhibits 5F, 13F, and 15F).

(Tr. 29) (emphasis added).
Additionally, the law judge elaborated as to the plaintiff's daily
functioning

... [that] the claimant is now apparently healthy
enough to regain his driver’s license ... and once
again to safely operate a motor vehicle (Exhibits
7F and 8F). [H]e also testified at hearing he helps
' his infirm mother by taking her to the local
drugstore to shop for necessities, from time to
time. The claimant also admitted at hearing, as
well as in a statement to Dr. Griswold at Exhibit
17F, that he works out at a local gymnasium
several times a week. The claimant also admitted
at hearing that he spent a lot of time on Facebook
(i.e., on a computer or similar device) .... The
claimant also testified to meeting weekly with
retired scholars or graduates of such institutions
such as Tufts, MIT, etc., wherein he indicated they
engage in intellectual, political discussions of

14
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 15 of 25 PagelD 1646

current events or other intriguing subjects. Most
notably, the claimant testified at hearing that he
traveled to multiple theme parks in Orlando in
December 2017, to New York via airplane for
seven days in July 2018, to Cancun, Mexico via
airplane for four to five days in November 2018,
and to Steamboat Springs, Colorado via airplane
for several days just a few months ago, in January
2019.[7]

Tr. 30-31; see Crow v. Commissioner, Social Security Administration, 571
Fed. Appx. 802, 806-07 (11th Cir. 2014) (It is appropriate for the law judge
to consider the consistency of the treating physician's opinion with the
plaintiff's daily activities.). Notably, the plaintiff does not mention, and
therefore he certainly does not undermine, either of these reasons for the law .
judge’s rejection of Dr. McMurray’s opinion.

Moreover, the law judge specified several of Dr. McMurray’s
evaluation findings that are inconsistent with a marked inability to make
judgments on simple work-related decisions (Tr. 29-30). The law judge
explained (id.):

Donald A. McMurray, Ph.D., performed a recent

consultative psychological examination, noting a

lack of “energy, drive, or ambition.” Yet, the
claimant was also “calm, respectful, and he

 

*The plaintiff traveled by himself to several of those destinations (see Tr. 210-
213). It is also noted that the plaintiff's ability to drive is, in itself, a strong indicator of -
the ability to make judgments on simple work-related decisions.

15
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 16 of 25 PagelD 1647

engaged easily.” He proved to be “cooperative.”
Hygiene and personal grooming were “good.” He
“provided a reasonable amount of information
Spontaneously and in response to direction
questions.” He appeared to function, at the very
least, in the “low average range of intelligence.”
The claimant could “count, do calculations, and he
had an adequate range of general information.”
Finally, and while Dr. McMurray characterized
memory and attention/concentration skills as
“impaired,” he failed to elaborate any further
(Exhibit 16F).

Notably, Dr. McMurray also expressly stated in the evaluation that the
plaintiff's “impulse control, insight and judement were adequate” (Tr. 1422)
(emphasis added).

In sum, the law judge stated ample reasons, which are supported
by substantial evidence, for rejecting Dr. McMurray’s opinion that the |
plaintiff has more than a mild limitation in his ability to make judgments on

simple work-related decisions. See Biestek v. Berryhill, __ US. _, 139

 

S.Ct. 1148, 1154 (2019) (Substantial evidence “means ... such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.”).

The plaintiff argues that substantial evidence does not support
the law judge’s determination because several aspects of Dr, McMurray’s

evaluation support Dr. McMurray’s opinion (Doc. 18, p. 11). In this regard,
16
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 17 of 25 PagelD 1648

the plaintiff states that
Dr. McMurray specifically noted on the

examination that the Plaintiffs short-term
memory, attention, and concentration were

impaired. (Tr. 1422). Dr. McMurray stated that

the Plaintiff lacked energy, drive, or ambition. (Tr.

1422). The impaired short-term memory as well

as attention and concentration specifically support

Dr. McMurray’s findings with regards to the mild

to marked limitations with the ability to make

Judgments on simple work-related decisions. (Tr.

1424).P]

The plaintiff's argument misapprehends the standard of review .
in Social Security cases, which is very deferential. It is insufficient for the
plaintiff to cite evidence that is consistent with, or supports, Dr. McMurray’s
opinion; rather, the plaintiff must identify evidence that would compel the
law judge to accept that opinion because the law judge's resolution of
conflicting evidence is entitled to deference. See Adefemi v. Ashcroft, |
supra, 386 F.3d at 1027 (“findings of fact made by administrative agencies

... may be reversed ... only when the record compels a reversal; the mere fact .

that the record may Support a contrary conclusion is not enough to justify a

 

5The plaintiff also states that Dr. McMurray opined that the plaintiffs memory
and concentration are poor (Doc. 18, p. 11). Dr. McMurray did not offer that opinion in
the evaluation. Rather, in the evaluation he stated, vaguely, that the plaintiff's memory
and concentration were “impaired” (Tr, 1422),

17
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 18 of 25 PagelD 1649

reversal of the administrative findings”). Thus, “[e]ven if ... the evidence
preponderates against the [Commissioner's] decision, we must affirm if the
decision is supported by substantial evidence.” MacGregor v. Bowen, 786.
F.2d 1050, 1053 (11th Cir. 1986); see also Hunter v. Social Security
Administration Commissioner, 808 F.3d 818, 823 (11th Cir. 2015) (“We will .
not second guess the ALJ about the weight the treating physician's opinion
deserves so long as he articulates a specific justification for it.”). The
plaintifPs evidence does not compel a contrary conclusion, especially
considering that Dr. McMurray stated in the evaluation that the plaintiffs
“judgment w[as] adequate” (Tr. 1422). Therefore, the law judge did not err
in rejecting Dr. McMurray’s opinion.

C. The plaintiff's final argument is that the law judge “failed .
to discharge his duty to resolve apparent inconsistencies between the VE
testimony and the DOT” (Doc. 18, p. 12). Specifically, the plaintiff argues
that there are purported “inconsistencies with the reasoning levels and
reaching requirements of the jobs the ALJ found the plaintiff could perform”
(id.).

“(T]he ALJ has an affirmative obligation to identify any

‘apparent’ conflict and to resolve it. The failure to properly discharge this -

18
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 19 of 25 PagelD 1650

duty means the ALJ’s decision is not supported by substantial evidence.” -
Washington v. Commissioner of Social Security, 906 F.3d 1353, 1362 (11th
Cir. 2018). The law judge must ask the vocational expert to identify and
explain any conflict between his testimony and the DOT.” Id. at 1363. “At
a minimum, a conflict is apparent if a reasonable comparison of the DOT
with the VE’s testimony suggests that there is a discrepancy, even if, after
further investigation, that turns out not to be the case.” Id. at 1365.

l, The law judge found, based on the testimony of the:
vocational expert, that jobs existed in significant numbers in the national
economy that the plaintiff could perform, such as mail clerk, office helper
and collator operator, lens inserter, stone setter and stuffer (Tr. 33-34), The
plaintiff argues that there was an apparent inconsistency between his residual
capacity for simple, routine, repetitive tasks, and the reasoning levels of |
several of these jobs (Doc. 18, p. 14). Specifically, the plaintiff identifies
that the jobs of mail clerk, office helper, collator operator and stuffer have’
reasoning levels of 2 or 3, and he argues that “[j]obs with a Reasoning level
of 2 or higher are inconsistent with the limitation to ‘simple, routine, |

repetitive work’” (id.). This argument is unavailing.

19
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 20 of 25 PagelD 1651

As the Commissioner discusses in detail (Doc. 23, pp. 18-21),
the Eleventh Circuit and several district courts have recently held that a
reasoning level of 2 is not inconsistent with “simple, routine, repetitive”
work. See Valdez v. Commissioner of Social Security, 808 Fed. Appx. -
1005, 1009 (11th Cir. 2020) (jobs with a reasoning level of 1 or 2 “are not”
inconsistent with a residual functional capacity for simple, routine, repetitive |
tasks); see also Green v. Saul, No. 8:19-cv-2021-T-TGW, 2020 WL 5743185
at **8, 9 (M.D. Fla., Sept. 25, 2020) (discussing recent case law holding that
a job with a reasoning level of two does not conflict with a limitation to
simple, routine, repetitive tasks). Therefore, there is no apparent
inconsistency between simple, routine, repetitive tasks and jobs with level 2 -
reasoning.

In all events, the Commissioner aptly points out (Doc. 23, p. 18)
that the law judge identified other jobs available in significant numbers in
the national economy that the plaintiff could perform, such as lens inserter

and stone setter, which involve only level 1 reasoning. Therefore, even

 

‘The plaintiff devotes a considerable part of this argument to discussing the Fourth
Circuit case of Pearson v. Colvin, 810 F.3d 204, 209 (11th Cir. 2015) (see Doc. 18, p.
15). However, the Fourth Circuit subsequently held that no apparent inconsistency exists
between a limitation to “simple, routine repetitive tasks of unskilled work” and jobs with
a reasoning level of 2. Lawrence v. Saul, 941 F.3d 140, 143 (4th Cir, 2019).

20
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 21 of 25 PagelD 1652

excluding the jobs with reasoning levels of 2 or 3, the law judge identified
Jobs that were available in significant numbers in the national economy that
plaintiff could perform. Accordingly, if there were an inconsistency between
the vocational expert's testimony and the DOT, the law. Judge’s error is
harmless. Wooten v. Commissioner of Social Security, 787 Fed. Appx. 671,
674 (11th Cir. 2019); Valdez v. Commissioner of Social Security, supra, 808
Fed. Appx. at 1009 (There is no need to consider an apparent conflict.
regarding jobs involving level 3 reasoning because the law judge also
identified jobs with a reasoning level of 1.); see also Hunter v. Commissioner |
of Social Security, supra, 609 Fed. Appx. at 558 (To the extent that an
administrative law judge commits an error, the error is harmless if it did not
affect the judge's ultimate determination.). Therefore, this argument fails.

2. The plaintiff also contends that there is an unresolved
inconsistency between the VE’s testimony and the DOT regarding the-
frequency of overhead reaching required by the jobs the law judge found that
the plaintiff could perform. Specifically, the law judge determined that the
plaintiff was limited to “occasionally reaching overhead with the right upper
extremity,” but the jobs he found that the plaintiff could perform are

described in the DOT as involving “frequent reaching” (Doc. 18, pp. 16-17)

21
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 22 of 25 PagelD 1653

(emphasis added). This argument is meritless because the law judge
addressed, and resolved, this apparent inconsistency.

The law judge presented two hypothetical questions to the.
vocational expert, both of which included that “this individual would have
only occasional overhead reach with the right upper extremity” (Tr. 229—
31). The vocational expert responded that this individual could perform jobs
as a mail clerk, office helper, collator operator, lens inserter, stone setter and
a stuffer (Tr. 230-31).

The law judge then asked the vocational expert (Tr. 233):

Q: ... And your testimony, has it been consistent
with the Dictionary of Occupational Titles, or have
you had to rely on something outside of the DOT
for your testimony?
A: Both. I was consistent with the DOT, but I also
deferred from it....
Q: I know I asked some asymmetrical reaching
kind of things where one extremity is limited,
another extremity is not.

A: Yes.
Q: Is that something that requires you to apply
outside knowledge?
A: Yes.
Q: Okay.
A: The DOT only addresses bilateral, so I’ve had
to rely on my work experience, education, and job

 

“Reaching” means “extending the hands and arms in any direction.” SSR 85-1 5,
1985 WL 56857 at *7. Thus, there is no distinction in the DOT for the frequency of
reaching in different directions.

22
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 23 of 25 PagelD 1654

analysis for some of the testimony today.

(Tr. 233) (emphasis added). Thus, the law judge identified an apparent
inconsistency between the vocational expert’s testimony and the DOT, and
solicited testimony from the VE that resolved the inconsistency.

Furthermore, the law judge discussed in the decision the
apparent inconsistency and its resolution (Tr. 34). He stated (id.):

According to the vocational expert, the DOT does

not contemplate limitations involving

asymmetrical reaching ... [VE] Ms. Stephens

testified this aspect of her testimony was based on

her education, training, and experience.

Otherwise, and pursuant to SSR 00-4p, the

vocational expert’s testimony is consistent with

the information contained in the DOT.

In sum, the vocational expert’s testimony of the jobs the
plaintiff could perform was based on a hypothetical question that comprises
all of the claimant’s impairments. See Jones v. Apfel, 190 F.3d 1224, 1229
(11th Cir. 2019). Additionally, the law judge resolved the apparent
inconsistency between the VE’s testimony and the DOT regarding the
frequency of reaching, in accordance with Washington v. Commissioner of
Social Security, supra, 906 F.3d 1353. Therefore, the VE’s testimony -

constitutes substantial evidence supporting the law judge’s decision that the

plaintiff could perform those jobs with a limitation to occasional overhead
23
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 24 of 25 PagelD 1655

reaching with the right upper extremity. See Biestek v. Berryhill, supra, at
1155 (An ALJ may rely on the testimony of a vocational expert as substantial
evidence.) -

The plaintiff challenges this finding, asserting the incoherent
argument that

the VE explained the inconsistency with regards to

the Plaintiff being more limited with the right

upper extremity than with the [left], but the VE did

not explain the further inconsistency with regards

to the Plaintiff being limited to only occasional

reaching overhead with the right upper extremity.
(Doc. 18, pp. 16-17). As best as can be discerned, the plaintiff is arguing
that the law judge’s question to the VE regarding “asymmetrical reaching ...
when one extremity is limited, another is not” was general and, therefore, the.
vocational expert’s answer did not identify the basis for opining that the
plaintiff could perform those jobs with a limitation to “occasional overhead
reaching with right extremity.” Such a contention is frivolous.

The law judge’s question to the VE obviously concerned the
basis for the VE’s opinion of the jobs the plaintiff could perform with a
limitation to occasional overhead reaching with the right extremity. The VE

responded accordingly, stating that “[t]he DOT only addresses bilateral -

[reaching], so I’ve had to rely on my work experience, education, and job
24
Case 8:19-cv-02987-TGW Document 24 Filed 01/21/21 Page 25 of 25 PagelD 1656

analysis for some of the testimony today” (Tr. 233). Notably, plaintiffs
counsel apparently was not unclear about this testimony, as he did not
question the VE any further about the asymmetrical overhead reaching
limitation (see Tr. 234-35). Therefore, there is no cognizable basis for
thinking that the VE’s response that she relied on her work experience,
education and job analysis did not apply to her testimony regarding.
occasional overhead reaching with the right extremity.° Accordingly, this
argument fails.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE
this case.

DONE and ORDERED at Tampa, Florida, this ro aay of

January, 2021.

Phamea 34 Win,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

 

°The plaintiff also argued further that the “ALJ also stated in his decision that he
determined that the VE testimony was consistent with the DOT ... but the ALJ failed to
identify and resolve any of the several apparent inconsistencies between the VE testimony
and the DOT as explained below” (Doc. 18, p. 13). That contention is frivolous (see Tr.
34).
25
